EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the change
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with
Agent Tsung Wu on July 12, 2022.

CLAIMS
Amends claims as follow:
Claim 1, replace “grid pattern; and” in page 2, line: 9 with –grid pattern; 
wherein the plurality of first pits and convex ribs are located above a lower end of the convex column;--.
Claim 1, replace period [.] in page 2, line: 11 with --,and the convex ribs are configured to limit the position of the air sac part and the degree of deformation of the air sac part when the air sac part is deformed.--.
Claim 9, replace “a lower end of the convex column” in lines: 1-2 with --lower end of the convex column--.
Claim 13, replace “a lower end of the convex column” in lines: 1-2 with --lower end of the convex column--.
Claim 14, replace “a lower end of the convex column” in lines: 1-2 with --lower end of the convex column—.
Claim 15, replace “a lower end of the convex column” in lines: 1-2 with --lower end of the convex column—.
Claim 16, replace “a lower end of the convex column” in lines: 1-2 with --lower end of the convex column--.
Claims 1 and 5-10, 13-16, and 19-21 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art alone or in combinations teaches “A walking-assisted air-jet insole, comprising an insole base, wherein 
a plurality of pressed-air outlet units are provided on the insole base and are configured to generate airflow based on stepping pressure; 
each of the plurality of the pressed-air outlet units comprises a cavity for retaining air; 
an upper part of the insole base is provided with an upper air hole and the upper air hole communicates with the cavity; 
a lower part of the insole base is provided with an air sac part, and the air sac part is elastically deformed and restored based on the stepping pressure;
a volume of the cavity is changed based on elastic deformation and restoration of the air sac part; wherein 
a lower end of the air sac part is provided with a convex column, and the convex column moves up and down based on the stepping pressure; 
the cavity comprises an upper cavity portion and a lower cavity portion from top to bottom; 
an upper end of the upper cavity portion is connected to the upper air hole, an inner diameter of the upper cavity portion gradually increases from top to bottom to form a bowl-shaped containing space, and the bowl-shaped containing space is configured to contain an upper end of the convex column when the convex column is driven to move upward; 
the air sac part comprises an annular elastic thin wall; and 
the lower cavity portion is formed by enclosing with the elastic thin wall, an inner diameter of the lower cavity portion gradually decreases from top to bottom, and a lower end of the lower cavity portion is connected to the convex column
wherein the lower part of the insole base is provided with a plurality of first pits for containing air sac parts of the plurality of pressed-air outlet units, and gaps for elastic deformation of the air sac part are formed at intervals between peripheral side walls of the plurality of first pits and the air sac parts, 
wherein each of the plurality of first pits is formed by enclosing with convex ribs, and the convex ribs are provided in the lower part of the insole base, 
a peripheral side wall of each of the plurality of first pits is provided by the convex ribs, a same convex rib is used as a side wall between adjacent first pits, and the plurality of first pits are distributed in a grid pattern; 
wherein the plurality of first pits and convex ribs are located above a lower end of the convex column;
when the convex column is moved upward, the area between the convex ribs and the convex column forms a protrusion, and the convex ribs are configured to limit the position of the air sac part and the degree of deformation of the air sac part when the air sac part is deformed. (claim 1)”. 

To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732   

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732